ACCEPTED
                                                                              03-14-00710-CV
                                                                                      3745407
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                        1/13/2015 10:49:53 AM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                           NO. 03-14-00710-CV

                                                             FILED IN
                         In The Court Of Appeals      3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                        The Third District Of Texas   1/13/2015 10:49:53 AM
                                                          JEFFREY D. KYLE
                             Austin, Texas                     Clerk



Micheal A. Snowden and Celina Ruiz Snowden and All Other Occupants of
              2102 Wilma Rudolph Road, Austin, Texas,
                                                       Appellants

                                      V.

                         Strada Capital, Inc.,
                                                            Appellee.


           Appeal from the County Court at Law Number One
                         Travis County, Texas
               Trial Court Case No. C-1-CV-14-008245



      JOINT MOTION TO DISMISS WITH PREJUDICE
TO THE HONORABLE JUDGE OF SAID COURT:

      COME NOW, Appellants Michael A. Snowden and Celina Ruiz-Snowden

and All Other Occupants of 2102 Wilma Rudolph Road, Austin, Texas (Appellants),

and Appellee, Strada Capital, Inc. (Appellee), and file this Joint Motion to Dismiss

with Prejudice and, in support hereof, would respectfully show this Honorable Court

the following:

      1. Appellants and Appellee jointly move to dismiss this suit with prejudice.

      2. All parties agree that Appellants’ claims shall be dismissed with prejudice,

         as evidenced by the signatures of the parties’ counsel below.

      3. Therefore, the parties request that this Court enter an Order Dismissing this

         case with prejudice.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants, Michael A.

Snowden and Celina Ruiz-Snowden and All Other Occupants of 2102 Wilma

Rudolph Road, Austin, Texas, jointly with Appellee Strada Capital, Inc., pray that

this Court dismiss this Cause of action with prejudice.



                                       Respectfully Submitted,

                                       MINERVE LAW FIRM

                                       /S/ JAMES MINERVE
                                       James Minerve
State Bar No 24008692
115 Saddle Blanket Trail
Buda, Texas 78610
Ofc: 888-819-1440
Cell: 210-336-5867
Fax: 888-230-6397

Attorney for Appellants Michael Snowden
and Celina Ruiz Snowden


THE J. HYDE LAW OFFICE PLLC


/S/ DR. J. HYDE
Dr. J. Hyde
State Bar No 24027083
111 E. 17th Street #12015
Austin, Texas 78711
Tel: 512-200-4080
Fax: 512-582-8295

Attorney for Appellee Strada Capital, Inc.
                        NO. 03-14-00710-CV

                        The Court of Appeals
                      The Third District of Texas
                            Austin, Texas



Michael A. Snowden and Celina Ruiz Snowden and All Other Occupants of
              2102 Wilma Rudolph Road, Austin, Texas,
                                                      Appellants

                                     V.

                         Strada Capital, Inc.,
                                                            Appellee.


           Appeal from the County Court at Law Number One
                         Travis County, Texas
               Trial Court Case No. C-1-CV-14-008245



         ORDER OF DISMISSAL WITH PREJUDICE
      Came before this Court the Joint Motion to Dismiss With Prejudice filed by

Appellants, Michael A. Snowden and Celina Ruiz-Snowden and All Other

Occupants of 2102 Wilma Rudolph Road, Austin, Texas and Appellee, Strada

Capital, Inc. The Court, after considering the Joint Motion and pleadings is of the

opinion that the Motion is well taken and should be, in all things, GRANTED.

      IT IS THEREFORE ORDERED that this suit and all claims asserted by

Appellants Michael A. Snowden and Celina Ruiz-Snowden and All Other

Occupants of 2102 Wilma Rudolph, Austin, Texas against Appellee, Strada

Capital, Inc. shall be, and the same hereby are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that costs of court will be paid by the party

incurring them.



SIGNED on this _______ day of ______________________, 2015.




                                       ____________________________________
                                       JUDGE PRESIDING
AGREED AS TO FORM AND CONTENT:

MINERVE LAW FIRM

/S/ JAMES MINERVE
James Minerve
State Bar No 24008692
115 Saddle Blanket Trail
Buda, Texas 78610
Ofc: 888-819-1440
Cell: 210-336-5867
Fax: 888-230-6397

Attorney for Plaintiffs Michael Snowden
and Celina Ruiz Snowden


THE J. HYDE LAW OFFICE PLLC


/S/ DR. J. HYDE
Dr. J. Hyde
State Bar No 24027083
111 E. 17th Street #12015
Austin, Texas 78711
Tel: 512-200-4080
Fax: 512-582-8295

Attorney for Appellee Strada Capital, Inc.